DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       AUDREY MARIE MALIN,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1622

                          [August 25, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312014CF000623A.

  Audrey M. Malin, Ocala, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Owens v. State, 303 So. 3d 993 (Fla. 1st DCA 2020).

DAMOORGIAN, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.